



Exhibit 10.5
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE CITRIX SYSTEMS, INC.
AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
Name of Awardee: David J. Henshall
Award Date: August 1, 2017
Number of Restricted Stock Units at 100% Attainment: 15,524 (the “Target Award”)
Performance Period: July 10, 2017 – December 31, 2019


Pursuant to the Citrix Systems, Inc. Amended and Restated 2014 Equity Incentive
Plan (as amended from time to time, the “Plan”), Citrix Systems, Inc. (the
“Company”) hereby grants an Award (as defined in the Plan) of Restricted Stock
Units (as defined in the Plan) to the awardee named above (the “Awardee”). Upon
acceptance of this Agreement (the “Award Agreement”), Awardee shall receive the
number of Restricted Stock Units specified above, subject to the restrictions
and conditions set forth in this Award Agreement and in the Plan.


1.Vesting.
(a)    No portion of this Award may be settled until the Committee has
determined the portion that has vested. Except as otherwise provided herein, the
number of Restricted Stock Units vested shall be based on the Company’s
performance during the Performance Period identified above based on the
performance criteria set forth on Schedule A attached hereto (the “Performance
Metrics”), and, except as provided in Section 2(b) and 4(b), shall be further
subject to the Awardee’s continuous employment relationship with the Company or
its Affiliates through the conclusion of the Performance Period. As used herein,
“Performance Period” shall mean the performance period indicated above.
(b)    The Committee, as promptly as practicable (but in no event later than 60
days) following the conclusion of the Performance Period, shall determine the
actual number of Restricted Stock Units that vest upon the final day of the
Performance Period (the “Vesting Date”) in accordance with Section 2 and the
Performance Metrics; and on the Vesting Date, 100% of such actual number of
Restricted Stock Units shall vest in one installment. The Awardee shall forfeit
any portion of this Award that is not vested upon the conclusion of the
Performance Period.
2.    Performance Criteria and Attainment Levels.
(a)    Except as set forth in Section 2(b) below, the attainment level under
this Restricted Stock Unit Award will be determined during the first 60 days of
the calendar year immediately following the end of the Performance Period based
on the performance metrics indicated in the attached Schedule.
(b)    In the event of a Change in Control, as defined in the Employment
Agreement, that occurs prior to the end of the Performance Period, the
provisions of Section 3(d) of the Plan shall apply; provided, however, that
Awardee will be deemed to have satisfied the Performance Metrics and Awardee
shall earn the number of Restricted Stock Units based on the attainment level
that would otherwise have been determined from the first day of the Performance
Period through the date of the Change in Control pursuant to Section 2(a) above,
in each case except as provided in Section 4(d), subject to time-based cliff
vesting conditioned on the Awardee’s continued employment through the last day
of the Performance Period,


1



--------------------------------------------------------------------------------




at which time such deemed earned Restricted Stock Units shall vest and be
settled in accordance with Section 3.
(c)    As used herein, the following terms shall have the following respective
meanings:
“Employment Agreement” means that certain employment agreement between the
Company and the Awardee dated July 10, 2017 as it may be amended from time to
time.
“Retirement” means Awardee’s termination of employment from the Company or its
Affiliates after attainment of the age of 65 and provided that the Awardee has
at such time completed at least four years of service with the Company or its
Affiliates.
“Stock” means a share of the Company’s common stock, par value $.001 per share.
3.    Issuance of Stock.
(a)    Subject to determination of attainment levels by the Committee, each
vested Restricted Stock Unit entitles Awardee to receive one share of Stock.
(b)    Within a reasonable amount of time after the Committee has made the
determination pursuant to Section 2 and all applicable service vesting
requirements have been satisfied (but in no event later than two and one-half
months after the year in which the Vesting Date occurs, as applicable),
Awardee’s name shall be entered as the stockholder of record on the books and
records of the Company with respect to the shares of Stock underlying the
Restricted Stock Units earned in accordance with this Agreement and upon
compliance to the satisfaction of the Committee with all requirements under
applicable laws or regulations in connection with such issuance and with the
requirements hereof and of the Plan. The determination of the Committee as to
such compliance shall be final and binding on Awardee.
(c)    Until such time as shares of Stock have been issued to Awardee pursuant
to Section 3(b) above, Awardee shall not have any rights as a holder of the
shares of Stock underlying this Award, including but not limited to voting
rights.
(d)    If on any date the Company shall pay any extraordinary dividend on shares
of Stock, the Committee shall, in its discretion, either:
(i) make a proportionate award (based on the dividend paid) of Dividend
Equivalent Rights under the Plan with respect to the unvested Restricted Stock
Units hereunder, which Dividend Equivalent Rights shall vest and be settled
under the same terms and conditions as the underlying Restricted Stock Units
pursuant to Section 2 (b), provided that such Dividend Equivalent Rights shall
be promptly forfeited if and when the Restricted Stock Units are forfeited; or
(ii) take necessary action such that the number of Restricted Stock Units
credited to Awardee shall, as of such date, be increased by an amount determined
by the following formula:
W = (X multiplied by Y) divided by Z, where:


2



--------------------------------------------------------------------------------




W = the number of additional Restricted Stock Units to be credited to Awardee on
such dividend payment date;
X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee as of the record date of the dividend;
Y = the cash dividend per share amount; and
Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
In the case of a dividend paid on shares of Stock in the form of Stock,
including without limitation a distribution of Stock by reason of a stock
dividend, stock split or otherwise, the number of Restricted Stock Units
credited to Awardee shall be increased by a number equal to the product of (A)
the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee as of the record date of the dividend, and (B) the number of
shares of Stock (including any fraction thereof) payable as dividend on one
share of Stock. In the case of a dividend payable in property other than shares
of Stock or cash, the per share of Stock value of such dividend shall be
determined in good faith by the Board and shall be converted to additional
Restricted Stock Units based on the formula above or Dividend Equivalent Rights.
Any additional Restricted Stock Units shall be subject to the vesting and
restrictions of this Award Agreement in the same manner and for so long as the
Restricted Stock Units granted pursuant to this Award Agreement to which they
relate remain subject to such vesting and restrictions, and shall be promptly
forfeited to the Company if and when such Restricted Stock Units are so
forfeited.
4.    Termination of Employment.
(a)    Except as set forth in Sections 4(b), 4(c), 4(d) and 4(e) below, if
Awardee’s employment by the Company or any of its Affiliates (as defined in the
Plan) is voluntarily or involuntarily terminated (regardless of whether an
Awardee continues to be considered an employee under local labor laws) for any
reason other than Disability, death or Retirement prior to the end of the
Performance Period, Awardee’s right in any Restricted Stock Units that are not
vested shall automatically terminate as of the date that Awardee is no longer
actively employed by the Company and its Affiliates as determined by the
Committee or any of its delegates in its, his or her sole discretion (the
“Termination Date”), and such Restricted Stock Units shall be canceled and shall
be of no further force and effect.
(b)    If Awardee’s termination of employment is on account of Disability, death
or Retirement or his employment is terminated by the Company without Cause (as
defined in the Employment Agreement) or by the Awardee with Good Reason (as
defined in the Employment Agreement) prior to the end of the Performance Period,
subject to the effectiveness of the release required by the Employment
Agreement, Awardee shall not forfeit his or her Award and shall remain eligible
to earn his or her Award, subject to the requirements of Section 2; provided,
however, that the number of Restricted Stock Units determined pursuant to
Section 2 by the Committee shall be multiplied by a fraction, the numerator of
which shall be the full and partial months from the Award Date to Awardee’s
Termination Date and the denominator of which shall be the number of months in
the Performance Period. For the avoidance of doubt, an Awardee who, at the time
of such termination, has attained the age of 65 but has not completed at least
four years of service with the Company shall not be deemed to have been
terminated on account of Retirement and Section 4(a) above shall apply.


3



--------------------------------------------------------------------------------




(c)    If within 18 months following a Change in Control and prior to the end of
the Performance Period, Awardee is terminated by the Company for reasons other
than Cause, death or Disability, or Awardee terminates his employment with the
Company for Good Reason, subject to the effectiveness of the release required by
the Employment Agreement, Awardee shall vest in the Restricted Stock Units
deemed earned in accordance with Section 2(b).
(d)    If Awardee’s employment with the Company and its Affiliates terminates
for any other reason, then Awardee’s right in any Restricted Stock Units that
are not vested shall automatically terminate as of the date that Awardee’s
employment terminates, and such Restricted Stock Units shall be canceled and
shall be of no further force and effect.
(e)    In the event of Awardee’s termination of employment after the Performance
Period, the Company, as soon as practicable following the date of such
termination (the “Termination Date”) (but in no event later than two and
one-half months after the end of the Performance Period) shall issue shares of
Stock to Awardee (or Awardee’s designated beneficiary or estate executor, as
applicable, in the event of Awardee’s death) with respect to any Restricted
Stock Units which, as of the Termination Date, have been earned but for which
shares of Stock had not yet been issued to Awardee.
5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Award Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
6.    Transferability. This Award Agreement and the Award are personal to
Awardee, non-assignable and not transferable in any manner, by operation of law
or otherwise, other than by will or the laws of descent and distribution. If
Awardee is a U.S. employee (as determined by the Committee or any of its
delegates in its, his sole discretion), Awardee may be permitted to designate a
beneficiary with respect to the shares of Stock to be issued upon vesting of the
Award.
7.    Tax Withholding. Regardless of any action the Company, or if different,
Awardee’s employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Awardee’s participation in the Plan and legally
applicable to Awardee (“Tax-Related Items”), Awardee acknowledges that the
ultimate liability for all Tax-Related Items is and remains his responsibility
and that such liability may exceed the amount actually withheld by the Company
or the Employer. Awardee further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the issuance of Stock upon settlement of the Restricted
Stock Units, the subsequent sale of Stock and the receipt of any dividends
and/or any dividend equivalents; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Restricted
Stock Units to reduce or eliminate Awardee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Awardee has become subject to tax
in more than one jurisdiction between the Award Date and the date of any
relevant taxable or tax withholding event, as applicable, Awardee acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Awardee’s Tax-Related Items subject to a withholding obligation by the Company
and/or the Employer shall be satisfied through a net share issuance of shares.
The Company shall withhold from shares of Stock to be issued to Awardee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
Tax-Related Items due. Alternatively, or in addition, the Company or the
Employer may decide in their sole


4



--------------------------------------------------------------------------------




and absolute discretion to satisfy Awardee’s obligation for Tax-Related Items by
one or a combination of the following: (i) withholding from proceeds of the sale
of shares of Stock acquired upon vesting/settlement of the Restricted Stock
Units either through a voluntary sale or through a mandatory sale arranged by
the Company (on Awardee’s behalf pursuant to this authorization); or (ii) in any
other way set forth in Section 15 of the Plan; provided, however, that if
Awardee is a Section 16 officer of the Company under the Exchange Act, then the
Company will satisfy any withholding obligation only through a net share
issuance of shares, unless the use of such withholding method creates adverse
results under applicable tax or securities law or has materially adverse
accounting consequences, in which case the obligation for Tax-Related Items may
be satisfied by method (i) or (ii) above, or a combination thereof.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Awardee will receive a refund of any over-withheld amount
in cash and will have no entitlement to the Stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding Stock, for tax purposes,
Awardee is deemed to have been issued the full number of shares of Stock subject
to the vested Restricted Stock Units, notwithstanding that a number of shares is
held back solely for purposes of paying the Tax-Related Items due as a result of
any aspect of Awardee’s participation in the Plan.
Finally, Awardee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Awardee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Stock or the proceeds of the sale of Stock, if Awardee fails to
comply with Awardee’s obligations in connection with the Tax-Related Items.
8.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Awardee’s participation in the Plan, or Awardee’s acquisition or sale of the
underlying Stock. Awardee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
9.    Data Privacy. By entering into this Award Agreement, Awardee explicitly,
voluntarily and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of Awardee’s personal data as described in this Award
Agreement and any other grant materials by an and among, as applicable, the
Employer, the Company and any Affiliate for the exclusive purpose of
implementing, administering and managing Awardee’s participation in the Plan.
Awardee understands that the Employer, the Company and its Affiliates may hold
certain personal information about Awardee, including, but not limited to,
Awardee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
or any shares held in the Company, and details of all Awards or other
entitlement to shares awarded, canceled, exercised, vested, unvested, or
outstanding in Awardee’s favor (“Data”), for the exclusive purpose of managing
and administering the Plan.
Awardee further understands that the Employer, the Company and/or its Affiliates
will transfer Data among themselves as necessary for the exclusive purposes of
implementation, administration and management of Awardee’s participation in the
Plan, and that the Employer, the Company and/or its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,


5



--------------------------------------------------------------------------------




administration, and management of the Plan, including Fidelity Stock Plan
Services, LLC or such other stock plan service provider as may be selected by
the Company (“Data Recipients”).
Awardee understands that the Data Recipients may be located in Awardee’s country
or elsewhere, including outside the European Economic Area, and that the Data
Recipient’s country (e.g., the United States) may have different data privacy
laws and protections. Awardee understands that, if Awardee resides outside the
United States, Awardee may request a list with the names and addresses of Data
Recipients by contacting in writing Awardee’s local human resources
representative. Awardee authorizes the Data Recipients to receive, possess, use,
retain, and transfer Data, in electronic or other form, for the purposes of
implementing, administering, and managing Awardee’s participation in the Plan.
Awardee understands that Data will be held only as long as is necessary to
implement, administer and manage Awardee’s participation in the Plan.
Awardee understands that, if Awardee resides outside the United States, Awardee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data to make the
information contained therein factually accurate, or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Awardee’s
local human resources representative.
Further, Awardee understands that Awardee is providing the consents herein on a
purely voluntary basis. If Awardee does not consent, or if Awardee later seeks
to revoke the consents, Awardee’s employment status or service and career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the consents is that the Company would not be able to
grant Restricted Stock Units or other equity awards to Awardee or administer or
maintain such awards. Therefore, Awardee understands that refusing or
withdrawing the consents may affect Awardee’s ability to participate in the
Plan. For more information on the consequences of Awardee’s refusal to consent
or withdrawal of consent, Awardee understands that Awardee may contact in
writing Awardee’s local human resources representative.
10.    Nature of Grant. In accepting the Restricted Stock Units, Awardee
expressly acknowledges, understands and agrees to the following:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be terminated by the Company at any time, except as otherwise
set forth in the Plan;
(b)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units or other awards have been granted in the past;
(c)    all decisions with respect to future Restricted Stock Unit grants, if
any, will be at the sole discretion of the Company;
(d)    this Award Agreement does not confer upon Awardee any rights with respect
to continuation of employment by the Employer and shall not interfere with the
ability of the Employer to terminate Awardee’s employment or service
relationship (if any) at any time;
(e)    the Restricted Stock Unit grant and Awardee’s participation in the Plan
will not be interpreted to form an employment or service contract or
relationship with the Company or any Affiliate;


6



--------------------------------------------------------------------------------




(f)    the future value of the underlying shares of Stock is unknown,
indeterminable and cannot be predicted with certainty; and
(g)    Awardee is voluntarily participating in the Plan.
11.    Miscellaneous.
(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the last address on record at the
Employer, or in either case at such other address as one party may subsequently
furnish to the other party in writing or such other form as may be specified by
the Company.
(b)    The Committee may amend the terms of this Award Agreement, prospectively
or retroactively, provided that the Award Agreement as amended is consistent
with the terms of the Plan, but no such amendment shall impair Awardee’s rights
under this Award Agreement without Awardee’s prior written consent; provided,
further, however that, irrespective of any actual or potential impairment of
Awardee’s rights under this Award Agreement, the Committee in its sole and
absolute discretion may prospectively or retroactively amend any performance
goal related to this Award, including, without limitation, in connection with
strategic transactions.
(c)    This Award Agreement shall be binding upon and inure to the benefit of
any successor or assign of the Company and any executor, administrator, trustee,
guardian or other legal representative of Awardee.
(d)    This Award Agreement may be executed in one or more counterparts, all of
which together shall constitute one instrument. This Award Agreement and the
Plan together constitute the entire agreement between the parties relative to
the subject matter hereof, and supersede all proposals written, oral or
electronic relating to the subject matter hereof.
12.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Awardee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
13.    Governing Law and Venue. The Restricted Stock Units and this Award
Agreement shall be construed and enforced in accordance with the laws of the
State of Delaware, without regard to the conflict of laws principles thereof.
For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Florida and agree that such litigation shall be conducted in the
courts of Broward County, Florida, or the federal courts for the United States
for the Southern District of Florida, where this grant is made and/or to be
performed.
14.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Awardee’s participation in the Plan, on the
Restricted Stock Units and on any shares of Stock acquired under the Plan, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require Awardee to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.


7



--------------------------------------------------------------------------------




15.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
16.    Insider Trading Restrictions/Market Abuse Laws. Awardee acknowledges that
Awardee may be subject to insider trading restrictions and/or market abuse laws,
which may affect his or her ability to acquire or sell the shares of Stock or
rights to shares of Stock under the Plan during such times as Awardee is
considered to have “inside information” regarding the Company. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Awardee acknowledges that it is Awardee’s responsibility to comply with
any applicable restrictions, and Awardee is advised to speak to his personal
advisor on this matter.
17.    Waiver. Awardee acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Awardee or any other awardee.
By electronically accepting the Award Agreement and participating in the Plan,
Awardee agrees to be bound by the terms and conditions in the Plan and this
Award Agreement. Within six months of the Award Date, if Awardee has not
electronically accepted this Award Agreement on Fidelity.com’s website, or the
website of any other stock plan service provider appointed by the Company, then
this award shall automatically be deemed accepted, and Awardee shall be bound by
the terms and conditions in the Plan and this Award Agreement.


8



--------------------------------------------------------------------------------




 
SCHEDULE TO RESTRICTED STOCK UNIT AGREEMENT


The number of Restricted Stock Units vested as a percentage of the Target Award
shall be determined based on New Cloud Bookings (as defined below) at the end of
the Performance Period in accordance with the following table:






New Cloud Bookings
Percentage of Target Award Vested
Threshold New Cloud Bookings
50%
Target New Cloud Bookings
100%
At or above Maximum New Cloud Bookings
200%



Actual vesting will be based on straight-line interpolation between the %s to be
designated per the above. There will be no Restricted Stock Units vested if New
Cloud Bookings is less than the threshold.


“New Cloud Bookings” means the Company’s total term, cloud (SaaS), hybrid-cloud
and Citrix Service Provider product subscription bookings or any other product
bookings from subscription offerings, including renewals, expansions,
extensions, upgrades, updates, trade-ups, initial and add-on or multiple year
terms of any of the foregoing, over the Company’s total product bookings, in
each case excluding ShareFile SMB bookings, measured from July 1, 2017 through
the end of the Performance Period, and expressed as a percentage rounded to two
decimal places. For purposes of this Agreement only, “bookings” means a clean
customer order as defined under the Company’s practices.


The New Cloud Bookings threshold, target and maximums will be the percentages
approved by the Compensation Committee based on the Board of Directors approval
of a multi-year plan in September 2017.






9

